DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Claims 5-14 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 July 2022.

Applicant’s election without traverse of Species I, corresponding to originally filed Claims 1-4, 15, and 16 directed to a display panel driven at a driving frequency that is variable within a driving frequency range, as shown in Figure 1, wherein a pixel is defined according to the structure of Figure 2, in the reply filed on 12 July 2022 is acknowledged.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (hereinafter “Kim” US 2015 / 0243203).

As pertaining to Claim 1, Kim discloses (see Fig. 1, Fig. 2C and Fig. 3A) a display device (see Fig. 1) comprising: 
a display panel (100) including a plurality of pixels (see Page 3, Para. [0043] and [0045]); 
a data driver (DD) configured to provide a data voltage (Vdata) to the plurality of pixels; 
a scan driver (GD) configured to provide a first scan signal (Scan1) and a second scan signal (Scan2) to the plurality of pixels (see Fig. 2C and Fig. 3A); and 
a controller (TC) configured to control the data driver (DD) and the scan driver (GD; see Page 4, Para. [0058]-[0062]), 
wherein the display panel (100) is driven at a driving frequency (i.e., a first arbitrary driving frequency) that is variable (i.e., over a plurality of frequencies) within a driving frequency range (i.e., from a low driving frequency to a high driving frequency), and 
wherein the scan driver (GD) provides the first scan signal (Scan1) to the plurality of pixels at the driving frequency (i.e., the first arbitrary driving frequency), and provides the second scan signal (Scan2) to the plurality of pixels at a second driving frequency (i.e., a second arbitrary driving frequency) that is equal to or higher than the driving frequency (i.e., the first arbitrary driving frequency; see Page 5, Para. [0066]-[0069]; and see Fig. 4 and Fig. 6 with Page 6, Para. [0081]-[0086]; and Page 7, Para. [0092]-[0093]). 

As pertaining to Claim 2, Kim discloses (see Fig. 2C) that a pixel of the plurality of pixels includes: 
a capacitor (CS1) including a first electrode (i.e., an upper electrode) that is coupled to a gate node (i.e., a gate of (DT)), and a second electrode (i.e., a lower electrode) that is coupled to a source node (i.e., a source of (DT)); 
a first transistor (DT) including a gate that is coupled to the gate node (i.e., the gate of (DT)), a drain receiving a power supply voltage (Vdd), and a source that is coupled to the source node (i.e., the source of (DT)); 
a second transistor (S1) configured to transfer the data voltage (Vdata) to the gate node (i.e., the gate of (DT)) in response to the first scan signal (Scan1); 
a third transistor (S2) configured to transfer a reference voltage (Vinit) to the source node (i.e., the source of (DT)) in response to the second scan signal (Scan2); and 
a light emitting diode (OLED) configured to emit light based on a driving current generated by the first transistor (DT; again, see Page 5, Para. [0066]-[0069] and [0071]).

As pertaining to Claim 3, Kim discloses (see Fig. 2C and Fig. 3A) that, in a first period (i.e., see (t1, t2, t3) in Fig. 3A) in which the first scan signal (Scan1) and the second scan signal (Scan2) are applied to the plurality of pixels (see Fig. 3A), the capacitor (CS1) stores the data voltage (Vdata), and 
wherein, in a second period (see subperiod (t1, t2) in Fig. 3A) in which the first scan signal (Scan1) is not applied, and the second scan signal (Scan2) is applied to the plurality of pixels (again, see Fig. 3A), the third transistor (S2) applies the reference voltage (Vinit) to the source node (i.e., the source of (DT)), and the light emitting diode (OLED) does not emit light (see Initial and Sampling in Fig. 3B; and see Page 5 through Page 6, Para. [0067]-[0071] and [0074-[0077]). 

As pertaining to Claim 4, Kim discloses (see Fig. 2C and Fig. 3A) that the reference voltage (Vinit) is lower than a threshold voltage of the light emitting diode (OLED; again, see Fig. 3B; and see Page 5 through Page 6, Para. [0074-[0077]). 

As pertaining to Claim 15, Kim discloses (see Fig. 1, Fig. 2C and Fig. 3A) a display device (see Fig. 1) comprising: 
a display panel (100) including a plurality of pixels (see Page 3, Para. [0043] and [0045]); 
a data driver (DD) configured to provide a data voltage (Vdata) to the plurality of pixels; 
a scan driver (GD) configured to provide a first scan signal (Scan1) and a second scan signal (Scan2) to the plurality of pixels (see Fig. 2C and Fig. 3A); and 
a controller (see (SYS), (TC)) configured to control the data driver (DD) and the scan driver (GD), and to receive input image data (i.e., image content) at a variable input frame frequency (i.e., a first arbitrary frame frequency) that is variable within a driving frequency range (i.e., within an arbitrary maximum and minimum frequency; see Page 3 through Page 4, Para. [0051]-[0052] and [0058]-[0062]), 
wherein the scan driver (GD) provides the first scan signal (Scan1) to the plurality of pixels at the variable input frame frequency (i.e., the first arbitrary frame frequency), and provides the second scan signal (Scan2) to the plurality of pixels at a maximum driving frequency (i.e., a second arbitrary driving frequency) within the driving frequency range (see Page 5, Para. [0066]-[0069]; and see Fig. 4 and Fig. 6 with Page 6, Para. [0081]-[0086]; and Page 7, Para. [0092]-[0093]). 

As pertaining to Claim 16, Kim discloses (see Fig. 2C) that a pixel of the plurality of pixels includes: 
a capacitor (CS1) including a first electrode (i.e., an upper electrode) that is coupled to a gate node (i.e., a gate of (DT)), and a second electrode (i.e., a lower electrode) that is coupled to a source node (i.e., a source of (DT)); 
a first transistor (DT) including a gate that is coupled to the gate node (i.e., the gate of (DT)), a drain receiving a power supply voltage (Vdd), and a source that is coupled to the source node (i.e., the source of (DT)); 
a second transistor (S1) configured to transfer the data voltage (Vdata) to the gate node (i.e., the gate of (DT)) in response to the first scan signal (Scan1); 
a third transistor (S2) configured to transfer a reference voltage (Vinit) to the source node (i.e., the source of (DT)) in response to the second scan signal (Scan2); and 
a light emitting diode (OLED) configured to emit light based on a driving current generated by the first transistor (DT; again, see Page 5, Para. [0066]-[0069] and [0071]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622